Citation Nr: 0013371	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Jackson, 
Mississippi, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This issue was previously before the Board in April 1999.  It 
was remanded at that time for additional evidentiary 
development.  The requested development has been completed, 
and the case has been returned to the Board for further 
review. 


FINDING OF FACT

The veteran's right knee disability is productive of no more 
than slight impairment due to subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of the veteran's right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation of his service 
connected right knee disability is insufficient to reflect 
its current level of severity.  The veteran argues that he 
has constant pain, which is increased when he makes the long 
drives required by his job or to visit VA medical facilities.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  In this regard, 
the Board notes that the accredited representative has 
advanced contentions to the effect that the RO failed to 
comport to the remand orders of the Board, inasmuch as the 
claims folder was not available for review by the examiner at 
the time of VA examination in August 1999 and VA records were 
received subsequent thereto.  Stegall v. West, 11 Vet. App. 
268 (1998).  However, the examination report dated August 9, 
1999, clearly reflects that the claims folder was reviewed by 
the examiner.  In addition, VA clinical records received in 
September 1999, show treatment received by the veteran for 
symptoms related to his service-connected right knee disorder 
in 1998.  Thus, the examination in August 1999 reflects 
current disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board has not found any deficiency in the 
development completed by the RO as a result of the Board 
remand that could arguably be viewed as potentially 
prejudicial to the veteran's claim for an increased 
evaluation.  Stegall v. West, 11 Vet. App. 268 (1998).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco, supra.

The record shows that the Board previously granted service 
connection for the residuals of a right knee injury, on the 
basis of aggravation, in a March 1996 decision.  The nature 
and extent of the veteran's right knee disability at the time 
he entered active service could not be determined.  
Therefore, the current 10 percent evaluation was assigned in 
a March 1996 rating decision.  The veteran submitted a claim 
for a higher evaluation in August 1997.  Entitlement to an 
increased evaluation was denied in a November 1997 rating 
decision, and the veteran's appeal of this decision is now 
before the Board. 

The veteran's disability is evaluated under the rating code 
for other impairment of the knee.  Impairment of the knee 
resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the report of a VA 
examination conducted in October 1997.  The veteran gave a 
history of an injury to his right knee during active service.  
Currently, he complained of severe pain constantly, for which 
he used pain medication.  He stated that his knee was 
unstable.  The veteran said that he had recently fallen, and 
that he had nearly fallen on other occasions.  His knee hurt 
when driving, or when walking up and down steps.  On 
examination, the range of motion of the right knee was zero 
degrees extension, and 130 degrees flexion.  The left knee 
had zero degrees of extension, and 135 degrees of flexion.  
There was no effusion, and the veteran did not appear to have 
any tenderness during palpation.  However, he stated that his 
knee always hurt and that he was expecting pain, so that he 
was resisting the examination to some extent.  There was mild 
crepitation during passive motion.  No anterior or posterior 
drawer sign, and no medial or lateral instability was noted.  
The Lachmann test was negative, and the veteran walked on his 
toes without any difficulty.  He could also walk on his 
heels, although he complained of right knee pain.  There was 
no varus or valgus deformity.  The veteran's gait pattern was 
normal without any deviations or limping.  He was independent 
in the activities of daily living, and ambulatory without any 
assistive device.  He could take his shoes on and off without 
any problems, and his deep tendon reflexes were two plus and 
symmetrical.  The diagnoses included probable patellofemoral 
syndrome of the right knee, and probably mild degenerative 
joint disease of the right knee.  The examiner noted that X-
ray studies of the veteran's right knee in August 1997 were 
unremarkable without any abnormalities.  

VA treatment records from January 1998 to December 1998 are 
contained in the claims folder.  In January 1998, the veteran 
complained of knee pain, greater on the right side than the 
left.  February 1998 records show that the veteran complained 
of right knee pain, and said that his medication was not 
working.  Swimming or water aerobics was recommended.  
Records from June 1998 indicate that the right knee was 
within normal limits, but with medial joint line tenderness.  
The examination was otherwise unchanged.  September 1998 and 
October 1998 records show that the veteran was seen for 
complaints of right knee pain on several occasions.  
September 1998 records indicate that the veteran complained 
of medial joint line pain, with occasional popping without 
locking, and giving way.  On examination, there was no 
effusion, but positive medial joint line pain.  There was 
also a positive McMurray's, but a stable Lachmann.  There was 
no patella grind, and a full range of motion.  

In an August 1999 VA examination, the examiner noted that the 
claims folder was reviewed in conjunction with the 
examination.  The veteran complained of aching pain in the 
right knee when going up and down stairs, with prolonged 
walking, or when driving without cruise control.  He had no 
significant swelling of the knee.  He occasionally used pain 
medication.  On examination, the veteran initially had a 
slight limp when he stood up, which diminished as he 
continued walking.  He wore an elastic knee sleeve to the 
examination with steel stays.  The right knee had full 
extension, and 145 degrees of flexion.  There was no 
swelling, effusion, retropatellar crepitation, or patellar 
instability.  There was trace atrophy in the right quadriceps 
muscle, which was possibly due to the knee sleeve.  His 
ligaments were stable to varus and valgus stress in 
extension, and in 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test, and Lachmann tests were 
negative.  The examiner was unable to find a point of 
tenderness around his knee.  An X-ray study revealed a minute 
osteophyte on the lateral edge of the patella, but the 
examiner did not believe that this was of any clinical 
significance since there was no retropatellar crepitation.  
The report noted that no gross osseous, joint, or soft tissue 
abnormalities were seen.  The examiner was unable to find 
objective evidence of organic pathology on physical and X-ray 
examination to explain the veteran's knee pain.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
evaluation greater than 10 percent is warranted for the 
veteran's disability.  In order to receive a 20 percent 
evaluation for his disability, the evidence must demonstrate 
moderate impairment due to recurrent subluxation or lateral 
instability.  The Board is mindful of the veteran's 
complaints of pain and giving way of his knee.  However, the 
October 1997 VA examination was negative for medial and 
lateral instability.  There was no varus or valgus deformity, 
and the veteran's gait pattern was normal without any 
deviations or limping.  The treatment records show that a 
June 1998 examination found the knee to be normal except for 
medial joint line tenderness.  The August 1999 VA examination 
noted that there was no patellar instability.  The ligaments 
were stable to varus and valgus stress, and the anterior 
drawer test, posterior drawer test, and Lachmann tests were 
negative.  While he had a slight limp when he first stood, 
this diminished with walking.  The Board finds that these 
symptoms more nearly represent no more than slight 
impairment, which merits a continuation of the 10 percent 
evaluation currently in effect.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but finds that they do 
not provide a basis for an increased evaluation.  The 
veteran's complaints include constant pain of his right knee.  
However, the October 1997 VA examination noted that there was 
no pain on palpation of the right knee, and that the veteran 
walked without a limp.  Similarly, the August 1999 VA 
examiner was unable to find a basis to explain the veteran's 
complaints of pain.  Some trace atrophy of the right 
quadriceps muscle was noted, but there was no indication of 
weakness or excess fatigability.  The examinations are also 
negative for signs of incoordination, and the October 1997 VA 
examination indicated that the veteran's reflexes were two 
plus and symmetrical, and that the veteran could take his 
shoes on and off without problems.  Therefore, there is no 
objective evidence of additional impairment as a result of 
the criteria contained in 38 C.F.R. §§ 4.40 and 4.59.  

The Board has also considered entitlement to a separate 
evaluation of the veteran's right knee under the rating code 
for degenerative arthritis, but the evidence does not 
establish entitlement in this case.  The veteran's medical 
records contain several diagnoses of probable or questionable 
degenerative joint disease, including the October 1997 VA 
examination conducted in conjunction with the veteran's 
current claim.  However, there is absolutely no X-ray 
confirmation of degenerative arthritis of the right knee, and 
the August 1997 X-ray study cited in the October 1997 VA 
examination and an August 1999 VA X-ray study were negative 
for diagnoses of degenerative joint disease or arthritis.  
The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
indicate that degenerative arthritis must be established by 
X-ray findings.  Furthermore, the October 1997 VA examination 
found that the range of motion of the right knee was zero 
degrees of extension, and 130 degrees of flexion.  June 1998 
VA treatment records show that the right knee had a full 
range of motion, and the August 1999 VA examination noted 
full extension with 145 degrees of flexion.  As the veteran 
does not have sufficient reduction in his range of motion to 
merit a zero percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261, a separate evaluation for 
degenerative arthritis is not for assignment.  See VAOPGCPREC 
23-97 (O.G.C. Prec. Op. 23-97).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a right knee injury is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

